Order modified by striking out the words “uponpayment of ten dollars ($10) costs ” and by inserting in place thereof the words “ upon payment of statutory costs to the date of the order appealed from,” and as modified affirmed, without costs of this appeal to any party. All concur, except Taylor, J., not voting. (The order grants plaintiffs’ motion to open their default in pleading and permit a reply to the counterclaim in defendants’ answer in an action by plaintiffs for the judicial settlement of their accounts as trustees.) Present — Crosby, P. J., Cunningham, Taylor, Harris and McCum, JJ.